Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley A. Cook appeals from the tax court’s orders upholding the Commissioner’s deficiency determination as to Cook’s income tax liability for the 2003 tax year, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Cook v. Comm’r, IRS, Tax Ct. No. 06-24547, 2008 WL 2917635 (U.S.T.C. July 30, 2008); (Nov. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.